Citation Nr: 1714612	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, evaluated as 10 percent disabling from February 3, 2011, through January 25, 2016, and as 40 percent disabling on and after January 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The January 2009 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent rating effective February 29, 2008.  A notice of disagreement with the assigned disability rating was received in January 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in August 2010.

In the course of this appeal, a March 2011 rating decision increased the disability rating for the Veteran's bilateral hearing loss from 0 percent to 10 percent effective February 3, 2011.  Because this increase constitutes less than a full grant of the benefit sought, both stages of this increased rating claim remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2011, the Veteran testified at a personal hearing before Veterans Law Judge, Kelli A. Kordich.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the issues involving entitlement to increased ratings for bilateral hearing loss were originally denied by the Board in a June 2012 decision.  

In September 2013, the Veteran was sent a letter notifying him "on or after August 23, 2011, the Board issued you a final decision which may have applied an invalidated rule relating to the presiding [Veterans Law Judge's] duties at your Board hearing."  The regulation at issue, 38 C.F.R. § 3.103(c)(2) , states that "[i]t is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  The Veteran was notified that the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that the provisions of 38 C.F.R. § 3.103 apply to Board hearings.  He was given the option of having the Board vacate its June 2012 decision to the extent that it had denied his claim of entitlement to a higher initial rating for bilateral hearing loss, either with or without him testifying at a new hearing.  In response, the Veteran requested that the Board vacate his prior decision and schedule him for a new hearing. 

In June 2014, the Board vacated the portion of the June 2012 decision that denied entitlement to increased ratings for bilateral hearing loss.  He was subsequently scheduled for a new Board hearing.

In January 2016, the Veteran testified at a personal hearing before Veterans Law Judge, Deborah W. Singleton.  A transcript of this hearing was prepared and associated with the claims file.

At his January 2016 Board hearing, the Veteran was notified that, because this was the second Board hearing at which he would be presenting testimony, his claim would have to be decided by a three-member panel of Veterans Law Judges.  He was notified that he was entitled to present testimony on this issue before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  He waived this right on the record at his January 2016 hearing.  

In March 2016, the Board remanded this case for additional development.

On remand, in an August 2016 rating decision, the Appeals Management Center (AMC) denied entitlement to a rating in excess of 10 percent from February 3, 2011, through January 25, 2016, but granted an increase in the Veteran's bilateral hearing loss rating from 10 percent to 40 percent effective January 26, 2016.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a higher initial rating for service-connected bilateral hearing loss.  When this case was previously before the Board, in March 2016, the Board determined that a remand was necessary, in part, in order to obtain outstanding VA medical records.  Specifically, the Board noted that the Veteran had testified at his January 2016 Board hearing that his hearing loss had been evaluated through VA during an August 2013 appointment.  On remand, the AOJ was directed to obtain the records that are associated with this appointment.  The Board also noted that audiograms sometimes only appear in VA's VISTA imaging system, to which the Board does not have access.      

Outstanding VA medical records were associated with the claims file on remand.  Among these records is an August 2013 VA audiology note that reflects the Veteran was given an audiology examination.  It interprets the findings, specifically noting that right ear "[h]earing has decreased 10-20dB in the low-to-mid frequencies since the previous test," and that left ear "[h]earing has decreased 15dB in the low-to-mid frequencies since previous test."  Ear impressions were taken for new hearing aids.  The August 2013 record contains the following instructions:

	To view an Audiogram that was completed for this veteran:

- Select "Display Audiogram" under Tools in the toolbar above.
- To bring the Audiogram to your desktop, left click on the blue ROES3 Audiogram Display item in the taskbar below
- To view complete results, right click on the Audiogram and select "Table"
The Board notes that it does not have access to the tools that are described above, and it therefore does not have the capability of viewing the findings from the audiology examination that was conducted in August 2013.  Review of the claims file reflects that the audiogram results themselves, and not just an interpretation of them, has not been associated with the claims file.  Because this audiogram is directly relevant to determining the proper disability rating for the Veteran's bilateral hearing loss, the Board finds it necessary to remand this claim for the purpose of obtaining the actual audiogram findings from the August 2013 VA medical record.  Without the puretone and speech recognition scores, the Board cannot determine the proper disability rating for this Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete audiogram results (containing the puretone and speech discrimination scores) from the August 2013 VA audiology note.  The record that interprets the audiogram findings appears in the VA medical records that have been associated with the claims file.  This record provides the following instructions for obtaining the results that are needed in this case:

		To view an Audiogram that was completed for this veteran:
		
- Select "Display Audiogram" under Tools in the toolbar above.
- To bring the Audiogram to your desktop, left click on the blue ROES3 Audiogram Display item in the taskbar below
- To view complete results, right click on the Audiogram and select "Table"

The August 2013 audiogram should be associated with the claims file.

2.  Following completion of the above, review the file and ensure that all development sought in this REMAND is completed.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                _____________________________
                   TANYA SMITH			 KELLI A. KORDICH
Veterans Law Judge                                              Veterans Law Judge 
Board of Veterans' Appeals                                  Board of Veterans' Appeals




____________________________________
DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals                                          

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

